Name: COMMISSION REGULATION (EC) No 2545/97 of 17 December 1997 amending Regulation (EC) No 1883/97 opening an invitation to tender for the refund or the tax for the export of common wheat to Ceuta, Melilla and certain ACP States
 Type: Regulation
 Subject Matter: NA;  trade policy;  taxation;  plant product;  economic geography
 Date Published: nan

 18 . 12. 97 I EN 1 Official Journal of the European Communities L 347/33 COMMISSION REGULATION (EC) No 2545/97 of 17 December 1997 amending Regulation (EC) No 1883/97 opening an invitation to tender for the refund or the tax for the export of common wheat to Ceuta, Melilla and certain ACP States weekly awards shall be made for which the quantities and time limits for the submission of tenders shall be as prescribed in the notice of invitation to tender.'; 2 . Article 4 ( 1 ) is replaced by the following: ' 1 . Tenders shall only be admissible if : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1501 /95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals f), as last amended by Regulation (EC) No 2052/97 (4), and in particular Article 4 thereof, Whereas Commission Regulation (EC) No 1 883/97 (^ opens an invitation to tender relating to the export of common wheat to Ceuta, Melilla and certain ACP States; Whereas for economical reasons, it is appropriate to extend the period during which this invitation to tender remains open ; whereas Article 4 of Regulation (EC) No 1883/97 must therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals ,  the tenderer provides written proof from an official body in Ceuta, Melilla or in the ACP country of destination or a company having its overseas subsi ­ diary in Ceuta, Melilla or the said country, that he has concluded for the quantity in question a commercial supply contract for common wheat for export to Ceuta, Melilla , to an ACP State or to several States within one of the groups of ACP states listed in Annex I. That contract may cover only those deliveries to be made during the 1997/98 marketing year for quantities traditionally supplied; such proof shall be lodged with the competent authorities at least two working days before the date of the partial invitation to tender against which the tender is to be submitted,  they are accompanied by an application for an export licence for the destination in question . The proof provided for in the first indent shall also indicate the quality provided for in the contract, the time limit for delivery and the price terms .HAS ADOPTED THIS REGULATION: The Member State shall send the Commission a copy of the said proof forthwith , for information .' Article 1 Regulation (EC) No 1883/97 is hereby amended as follows : 1 . Article 1 (3) is replaced by the following: '3 . The invitation shall remain open until 26 February 1998 . During the period of its validity, Article 2 (') OJ L 181 , 1 . 7 . 1992, p. 21 . (2) OJ L 126, 24 . 5 . 1996, p. 37 . j 1) OJ L 147, 30 . 6 . 1995, p. 7 . (4) OJ L 287, 21 . 10 . 1997, p. 14 . h) OJ L 265, 27 . 9 . 1997, p. 69 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 18 . 12. 97L 347/34 EN Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1997 . For the Commission Franz FISCHLER Member of the Commission